          CASE 0:20-cv-01957-PJS-BRT Doc. 20 Filed 03/02/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
______________________________________

Graciela Cisneros,                        Court File No. 20-CV-01957 (PJS/BRT)

               Plaintiff,
                                                  STIPULATION OF
         v.                                          DISMISSAL

City of Minneapolis, a municipal
entity; Officer Doe #1, in their
individual capacity; Officer Doe #2, in
their individual capacity; and Officer
Doe #3, in their individual capacity,

               Defendants.

______________________________________

         The parties, by and through their undersigned counsel, stipulate that the

Court may dismiss all claims and parties with prejudice and without costs to any

party.




                                          1
        CASE 0:20-cv-01957-PJS-BRT Doc. 20 Filed 03/02/21 Page 2 of 2




Dated: March 2, 2021                  Dated: March 2, 2021

/s/Nico Ratkowski                     JAMES R. ROWADER, JR.
NICO RATKOWSKI (#0400413)             City Attorney
ANU JASWAL (#0401299)                 By
Contreras & Metelska, P.A.
200 University Avenue W., Ste 200     /s/Heather P. Robertson
Saint Paul, MN 55103                  HEATHER P. ROBERTSON (#0390470)
P: (651) 771-0019                     KRISTIN R. SARFF (#0388003)
nico@contrerasmetelska.com            SHARDA ENSLIN (#0389370)
anu@contrerasmetelska.com             Assistant City Attorneys
                                      Room 210, City Hall
Attorneys for Plaintiff               350 South Fifth Street
                                      Minneapolis, MN 55415
                                      ((612) 673-3949
                                      (612) 673-3919
                                      (612) 673-2180
                                      heather.robertson@minneapolismn.gov
                                      kristin.sarff@minneapolismn.gov
                                      sharda.enslin@minneapolismn.gov

                                      Attorneys for Defendant City of Minneapolis




                                      2
